UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-4327


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

JAVONTE DAQUARIUS MCRAVIN,

                    Defendant - Appellant.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. William L. Osteen, Jr., District Judge. (1:18-cr-00246-WO-1)


Submitted: November 19, 2019                                      Decided: January 23, 2020


Before MOTZ and RUSHING, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Eugene E. Lester, III, SHARPLESS MCCLEARN LESTER DUFFY, PA, Greensboro,
North Carolina, for Appellant. Stephen Thomas Inman, OFFICE OF THE UNITED
STATES ATTORNEY, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Javonte Daquarius McRavin appeals his conviction and sentence after pleading

guilty to discharging a firearm during and in relation to a drug trafficking crime in violation

of 18 U.S.C. § 924(c)(1)(A)(iii) (2012). On appeal, McRavin’s attorney has filed a brief

pursuant to Anders v. California, 386 U.S. 738 (1967), asserting there are no meritorious

grounds for appeal but raising the issues of whether there was ineffective assistance of

counsel or prosecutorial misconduct, and whether his sentence exceeded the statutory

maximum or was based on an unconstitutional factor. McRavin was notified of his right

to file a pro se supplemental brief but has not done so. We affirm.

       McRavin first questions whether his counsel was ineffective. We will not consider

a claim of ineffective assistance of counsel on direct appeal “[u]nless an attorney’s

ineffectiveness conclusively appears on the face of the record.” United States v. Faulls,

821 F.3d 502, 507-08 (4th Cir. 2016). We have reviewed the record and conclude that no

ineffectiveness conclusively appears on the face of this record.

       McRavin next questions whether there was prosecutorial misconduct. To succeed

on a prosecutorial misconduct claim, a defendant must show that the prosecutor’s conduct

was improper and that the improper conduct so infected the trial with unfairness as to make

the resulting conviction a denial of due process. United States v. Chavez, 894 F.3d 593,

602 (4th Cir.), cert. denied, 139 S. Ct. 278 (2018); United States v. Caro, 597 F.3d 608,

624-25 (4th Cir. 2010). We have reviewed the record and conclude McRavin fails to make

this showing. It was not improper for the prosecution to present him “with the unpleasant



                                              2
alternatives of forgoing trial or facing charges on which he was plainly subject to

prosecution.” Bordenkircher v. Hayes, 434 U.S. 357, 365 (1978).

       Finally, McRavin questions whether his sentence exceeded the statutory maximum

or was based on an unconstitutional factor. The district court found that his recommended

sentence under the advisory Guidelines was the mandatory minimum 10 years in prison,

and the court sentenced him above the minimum to 144 months or 12 years in prison.

       “As a general matter, in reviewing any sentence whether inside, just outside, or

significantly outside the Guidelines range, we review for an abuse of discretion.” United

States v. Bolton, 858 F.3d 905, 911 (4th Cir. 2017) (internal quotation marks omitted). We

“must first ensure that the district court committed no significant procedural error, such as

failing to calculate (or improperly calculating) the Guidelines range, treating the Guidelines

as mandatory, failing to consider the [18 U.S.C.] § 3553(a) factors, selecting a sentence

based on clearly erroneous facts, or failing to adequately explain the chosen sentence—

including an explanation for any deviation from the Guidelines range.” Gall v. United

States, 552 U.S. 38, 51 (2007). If the sentence is procedurally reasonable, we consider its

substantive reasonableness, “tak[ing] into account the totality of the circumstances,

including the extent of any variance from the Guidelines range.” Id.

       If the sentence is outside the advisory Guidelines, we “may consider the extent of

the deviation, but must give due deference to the district court’s decision that the § 3553(a)

factors, on a whole, justify the extent of the variance.” Id. “[A] major departure should be

supported by a more significant justification than a minor one.” Id. at 50.



                                              3
       “We review a variant sentence to determine the reasonableness of imposing such

sentence and the extent of the variance from the Guidelines range.” Bolton, 858 F.3d at

915. “We will vacate such sentence if its stated reasoning is inadequate or if it relies on

improper factors” but “must defer to the district court and affirm a reasonable sentence,

even if we would have imposed something different.” Id. (internal quotation marks

omitted). “‘[A] district court’s explanation of its sentence need not be lengthy, but the court

must offer some individualized assessment justifying the sentence imposed and rejection

of arguments for a higher or lower sentence based on § 3553.’” United States v. Lymas,

781 F.3d 106, 113 (4th Cir. 2015) (quoting United States v. Lynn, 592 F.3d 572, 584 (4th

Cir. 2010)). The court “must address or consider all non-frivolous reasons presented for

imposing a different sentence and explain why [it] has rejected those arguments.” United

States v. Ross, 912 F.3d 740, 744 (4th Cir. 2019).

       We have reviewed the record and conclude that McRavin’s sentence is procedurally

and substantively reasonable. The district court adequately explained its sentence and did

not rely on any improper factors. As for the issues raised on appeal, the sentence did not

exceed the statutory maximum of life and was not based on any unconstitutional factor.

       In accordance with Anders, we have reviewed the record and have found no

meritorious issues for appeal. We therefore affirm the district court’s judgment. This court

requires that counsel inform his or her client, in writing, of his or her right to petition the

Supreme Court of the United States for further review. If the client requests that a petition

be filed, but counsel believes that such a petition would be frivolous, then counsel may

move in this court for leave to withdraw from representation. Counsel’s motion must state

                                              4
that a copy thereof was served on the client. We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before the court and

argument would not aid the decisional process.

                                                                             AFFIRMED




                                            5